Moore, J.
This is a suit on a promissory note, payable to William M. Taylor and others, executors of William F. Wall, deceased, or bearer. The execution and delivery of the note to the payees'is distinctly averred in the petition; but it is not alleged that the plaintiff, Beeson, is either the bearer or owner of it, or in any way connected with or entitled to enforce the liability created in favor of the payees by the execution and delivery of the note to them. It is unquestionably an elementary principle, that the liability of the defendant to the plaintiff!, on the cause of action for which the suit is brought, must be distinctly averred. It is not sufficient to show a right of action in favor of other parties, which, as matter of inference, it may be supposed the plaintiff is entitled to assert. (Moss v. Jennings, 4 Tex., 452; Malone v. Craig, 22 Tex., *77609; Gray v. Osborne, 24 Tex., 157; Thigpin v. Mundine, 24 Tex., 282.)
The judgment is reversed, and the cause
Remanded.